DETAILED ACTION
Status of the Application
	Claims 25-35 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s cancellation of claims 1-24 and submission of new claims 25-35 as submitted in a communication filed on 1/3/2022 is acknowledged. 
	The Examiner previously issued a restriction requirement and requested the election of Group I, directed to a polypeptide which is a variant of the polypeptide of SEQ ID NO: 1, or Group II, directed to a nucleic acid encoding a variant of the polypeptide of SEQ ID NO: 1.  Applicant has cancelled the claims directed to these inventions.  New claims 25-35 are directed to a method of producing aflibercept from a host cell cultured in a chemically defined medium, thus not being directed to any of the previously identified inventions.  In view of this, the previous rejection has been rendered moot.  In the interest of advancing prosecution, the Examiner will assume that Applicant has elected a method of producing aflibercept from a host cell cultured in a chemically defined medium.  
	New claims 25-35 are at issue and are being examined herein. 

Specification
The first paragraph of the specification is objected to because it does not provide the current status of related applications (e.g., now US Patent No. X). Appropriate correction is required. 
The disclosure as filed on 10/14/2021 is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See pages 45-46, paragraph [0188].  Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code. See MPEP § 608.01.

Priority
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 119(e) to  provisional 
Acknowledgment is made of a claim for domestic priority under 35 U.S.C. 120 or 121 to US application No. 16/996,030 filed on 08/18/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/3/2021 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 7/22/2021 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Objections
Claim 25 is objected to due to the recitation of “(i) cumulative concentration of nickel in said CDM”.  The term should be amended to recite “(i) the cumulative concentration of nickel in said CDM”.  Appropriate correction is required.
Claim 25 is objected to due to the recitation of “iv) the cumulative concentration of cysteine is….; or v) said CDM includes…”.   The term should be amended to recite “iv) the cumulative concentration of cysteine is….; and  v) said CDM includes…”.   Appropriate correction is required.
Claim 27 is objected to due to the recitation of “wherein said anti-oxidant is taurine…”.   To be consistent with the language used in claim 25, the term should be amended to recite “wherein said anti-oxidants are taurine…”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 26, 28, 31, 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 26 is indefinite in the recitation of “wherein said harvest has a color no more yellow brown than European Color Standard BY2” for the following reasons.  Because color in the harvest will vary depending on the protein concentration, the term is indefinite in the absence of the concentration of the protein in the harvest.  If the required aflibercept concentration in the harvest is 5 g/L, the claim should be amended accordingly.  For examination purposes, it will be assumed that claim 26 is a duplicate of claim 25. Correction is required.  
Claim 28 is indefinite in the recitation of “..wherein culturing said host cell in said CDM increases titer of said host cells” for the following reasons.  There is no indication as to which is the product associated with the term “titer” (i.e., titer of what).  If the intended titer is aflibercept titer, the claim should be amended accordingly.  In addition, the term is unclear because the claim does not provide a basis for comparison to determine if there is an increase (i.e., increase compared to what).  For examination purposes, it will be assumed that claim 28 is a duplicate of claim 25.  Correction is required. 
Claim 31 is indefinite in the recitation of “wherein said clarified harvest comprises one or more …variants” for the following reasons.  There is no antecedent basis for “said” clarified harvest in claim 25 or 31.   For examination purposes, it will be assumed that the term recites “wherein said harvest comprises one or more…”.  Correction is required. 
Claim 34 is indefinite in the recitation of “wherein the color of harvest is characterized in the CIEL* a* b* color space, such that L* is about 70 to about 99, a* is about 0 and b* is about 20 or less relative color.  For examination purposes, no patentable weight will be given to the terms.  Claim 34 will be interpreted as a duplicate of claim 25. Correction is required. 
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 25-35 are rejected under 35 U.S.C. 103 as being unpatentable over Vijayasankaran et al. (US Publication No. 2013/0281355 published 10/24/2013) in view of Prentice (US Publication No. 2014/0271622 published 9/18/2014) and Johnson et al. (US Publication No. 2018/0223249 published 8/9/2018) as evidenced by Daly et al. (US Patent No. 7,396,664, issued 7/8/2008; cited in the IDS). 
	Vijayasankaran et al. teach a method to produce a protein of interest by culturing a host cell that expresses said protein in a chemically defined medium to lower color intensity while maintaining the product yield  (page 1, paragraph [0007]). Vijayasankaran et al. teach that their media components are capable of providing a polypeptide drug product with acceptable quality attributes, such as an acceptable color for therapeutic use (page 9, paragraph [0071]).  Vijayasankaran et al. teach that their chemically defined medium comprises iron in the form of ferric citrate or ferrous sulfate at a concentration of about 2 μM to about 50 μM and hydrocortisone at a concentration of about 0.5 μM (page 13, Table 1).  Vijayasankaran et al. teach that their method uses mammalian cells as host cells, wherein said mammalian cells are CHO cells, human embryonic kidney cells, or BHK cells (page 17, paragraph [0094]).  Vijayasankaran et al. teach that proteins that can be made with their method are receptors for growth factors (page 18, paragraph [0103]) as well as antibodies (page 18, paragraph [0104]).  Vijayasankaran et al. teach that by using ferric citrate so that the iron concentration is between 10-20 μM results in the lowest color index number (Figure 12A).  Vijayasankaran et al. do not teach aflibercept.
	Prentice teaches a method for producing therapeutic proteins, including aflibercept (page 1, paragraph [0006], page 2, paragraph [0015], page 4, paragraph [0038]), wherein said method results in proteins with a desired level of galactosylated glycans and G0F glycans, wherein said method requires the administration of copper (page 1, paragraph [0003], [0005]; page 4, paragraph [0049]).  Prentice teaches adding copper to a chemically defined medium to culture CHO cells that express antibodies, wherein the chemically defined medium comprises 0.003 mg/L, 0.031 mg/L or 0.312 mg/L of cupric sulfate CuSO4.5H2O (Molecular weight 249.63; page 15, paragraph [0150]; Figures 2-5), which is equivalent to 6/249.63), 124 nM (124 nM = 0.031x106/249.63), and 1.249 μM (1.249 μM = 0.312x1000/249.63), respectively.  Prentice teaches culturing in CHO, BHK, MDCK and HEK-293 cells (page 4, paragraph [0038]).  Prentice teaches that the levels of copper used do not have a major impact on antibody titers (Figure 2).  Prentice also teaches levels of copper of less than 1 μM (page 3, paragraph [0032]). 
	Johnson et al. teach a method of producing proteins of interest, including aflibercept (page 11, paragraph [0106], right column), wherein said method comprises culturing a CHO cell, an embryonic kidney 293 cell, a BHK cell (page 11, right column, paragraph [0107]), an SP2/0 cell or an NS-0 cell (page 5, right column, paragraph [0051]) that expresses said protein of interest, wherein said culturing is carried out in a chemically defined medium (Abstract, page 6, right column, paragraph [0059]) that comprises taurine at a concentration of 0.1-10 mM (page 7, left column, paragraph [0063]), nucleosides such as uridine (page 7, right column, paragraph [0069]), and cysteine at a concentration of 1.1 mM (page 2, Table 1).  Johnson et al. teach that the addition of taurine increases the titer of the desired protein  (Abstract; page 1, paragraph [0005]).  Johnson et al. teach that aflibercept is a VEGF trap (page 11, right column, line 8) which in the absence of evidenced to the contrary, comprises SEQ ID NO: 8 as disclosed by Daly et al., who teach that the polypeptide of SEQ ID NO: 8 represents the full-length of VEGF trap (column 13, line 57).  The polypeptide of SEQ ID NO: 8 of Daly et al. comprises SEQ ID NO: 17-23 as shown in the alignments below.  Therefore, in the absence of evidence to the contrary, the aflibercept of Prentice and Johnson et al. comprises SEQ ID NO: 17-23.   The specification of the instant application asserts that culturing host cells that express aflibercept in CDM that comprises an antioxidant such as taurine at a concentration of 0.001 mM to 10 mM results in a reduction in the amount of aflibercept having oxidized amino acids, wherein said amino acids are selected from methionine, tryptophan, histidine, phenylalanine, and tyrosine.  The specification of the instant application also asserts that one could increase the titer of aflibercept by culturing a host cell that expresses aflibercept in a CDM that comprises an anti-oxidant such as taurine at a concentration of 0.001 mM to 10 mM.  Therefore, it 
	Claims 25-35 of the instant application are directed in part to a  method of producing aflibercept from a host cell cultured in a chemically defined medium (CDM), wherein said CDM comprises a cumulative concentration of copper that is less than 0.8 μM or about 0.8 μM, and one or more of (i) the concentration of nickel in said CDM is less than or equal to 0.4 μM, (ii) the cumulative concentration of iron in said CDM is less than or equal to 55 μM, (iii) the cumulative concentration of zinc in said CDM is less than or equal to 56 μM, (iv) the cumulative concentration of cysteine in said CDM is less than or equal to 10 mM, and (v) the cumulative concentration of a single antioxidant in said CDM is between 0.001 mM to 10 mM, wherein said method comprises culturing a host cell that produces aflibercept in said CDM and harvesting aflibercept produced by said host cell, wherein the antioxidant in the CDM can be taurine, hypotaurine, glycine, thioctic acid, glutathione, choline, hydrocortisone, vitamin C, and/or vitamin E, wherein the host cell can be a CHO, NS0, Sp2/0, embryonic kidney cell, or BHK cell, wherein the host cell produces aflibercept variants having at least one oxidized amino acid residue, wherein said amino acid residue is methionine, tryptophan, histidine, phenylalanine, or tyrosine, and wherein the aflibercept variants can comprise one of SEQ ID NO: 17-23, 62-71.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add taurine at a concentration of 0.1-10 mM, cysteine at a concentration of 1.1 mM as well as copper at a concentration of less than 0.8 μM or 1 μM (about 0.8) to the CDM medium of Vijayasankaran et al. for the production of aflibercept.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add copper at a concentration of less than 0.8 μM or 1 μM (about 0.8), iron at a concentration of less than 55 μM (e.g., 10 μM, 20 μM, 50 μM) and hydrocortisone at a concentration of about 1 μM (e.g., 0.5 μM) to the CDM of Johnson et al. to lower color intensity and improve the quality of aflibercept.  

 One of ordinary skill in the art has a reasonable expectation of success at adding copper, iron, hydrocortisone, taurine and cysteine  at the recited concentrations to CDM  and obtain a product (i) with lower color intensities because Vijayasankaran et al. teach that lower color intensity is obtained when CDM that comprises iron and hydrocortisone at the recited concentrations is used, (ii) with higher titers because Johnson et al. teach that their ingredients in CDM result in higher antibody titers, and (iii) with the desired levels of galactosylated glycans and G0F glycans for therapeutic purposes because Prentice teach that the levels of copper tested result in levels of galactosylated glycans and G0F glycans in antibodies with therapeutic use. It should also be noted that the specification asserts that the presence of an anti-oxidant such as taurine at the recited concentrations result in an aflibercept solution that is more yellow than brown. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Query = SEQ ID NO:8
Sbjct = SEQ ID NO:17

NW Score  Identities   Positives   Gaps
-366      16/458(3%)  16/458(3%) 442/458(96%)  

Query  1    MVSYWDTGVLLCALLSCLLLTGSSSGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTS  60
                                                                        

Query  61   PNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLT  120
                                                                        

Query  121  HRQTNTIIDVVLSPSHGIELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRD  180
                                                                        

Query  181  LKTQSGSEMKKFLSTLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPC  240
                                                               DKTHTCPPC


Query  241  PAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKT  300
            PAPELLG                                                     
Sbjct  10   PAPELLG                                                       16

Query  301  KPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVY  360
                                                                        

Query  361  TLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSK  420
                                                                        

Query  421  LTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  458



Query = SEQ ID NO:8
Sbjct = SEQ ID NO:18

NW Score  Identities   Positives   Gaps
-372       17/458(4%) 17/458(3%) 441/458(96%)  

Query  1    MVSYWDTGVLLCALLSCLLLTGSSSGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTS  60
                                                                        

Query  61   PNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLT  120
                                                  EIGLLTCEATVNGHLYK     
Sbjct  1                                          EIGLLTCEATVNGHLYK       17

Query  121  HRQTNTIIDVVLSPSHGIELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRD  180
                                                                        

Query  181  LKTQSGSEMKKFLSTLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPC  240
                                                                        

Query  241  PAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKT  300
                                                                        

Query  301  KPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVY  360
                                                                        

Query  361  TLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSK  420
                                                                        

Query  421  LTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  458



Query = SEQ ID NO:8
Sbjct = SEQ ID NO:19

NW Score  Identities   Positives   Gaps
-344      23/458(5%)  23/458(5%) 435/458(94%)  

Query  1    MVSYWDTGVLLCALLSCLLLTGSSSGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTS  60
                                                                        

Query  61   PNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLT  120
                                                                        

Query  121  HRQTNTIIDVVLSPSHGIELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRD  180
              QTNTIIDVVLSPSHGIELSVGEK                                   
Sbjct  1      QTNTIIDVVLSPSHGIELSVGEK                                     23

Query  181  LKTQSGSEMKKFLSTLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPC  240
                                                                        

Query  241  PAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKT  300
                                                                        

Query  301  KPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVY  360


Query  361  TLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSK  420
                                                                        

Query  421  LTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  458



Query = SEQ ID NO:8
Sbjct = SEQ ID NO:20

NW Score  Identities   Positives   Gaps
-338      21/458(5%)  21/458(4%) 437/458(95%)  

Query  1    MVSYWDTGVLLCALLSCLLLTGSSSGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTS  60
                                                                        

Query  61   PNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLT  120
                                                                        

Query  121  HRQTNTIIDVVLSPSHGIELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRD  180
                                             TELNVGIDFNWEYPSSKHQHK      
Sbjct  1                                     TELNVGIDFNWEYPSSKHQHK        21

Query  181  LKTQSGSEMKKFLSTLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPC  240
                                                                        

Query  241  PAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKT  300
                                                                        

Query  301  KPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVY  360
                                                                        

Query  361  TLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSK  420
                                                                        

Query  421  LTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  458



	
Query = SEQ ID NO:8
Sbjct = SEQ ID NO:21

NW Score  Identities   Positives   Gaps
-433      7/458(2%)    7/458(1%) 451/458(98%)  

Query  1    MVSYWDTGVLLCALLSCLLLTGSSSGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTS  60
                                                                        

Query  61   PNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLT  120
                                                                   TNYLT
Sbjct  1                                                           TNYLT  5

Query  121  HRQTNTIIDVVLSPSHGIELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRD  180
            HR                                                          
Sbjct  6    HR                                                            7

Query  181  LKTQSGSEMKKFLSTLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPC  240
                                                                        

Query  241  PAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKT  300
                                                                        

Query  301  KPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVY  360
                                                                        

Query  361  TLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSK  420
                                                                        


                                                  



Query = SEQ ID NO:8
Sbjct = SEQ ID NO:22

NW Score  Identities   Positives   Gaps
-329      24/458(5%)   24/458(5%) 434/458(94%)  

Query  1    MVSYWDTGVLLCALLSCLLLTGSSSGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTS  60
                                      SDTGRPFVEMYSEIPEIIHMTEGR          
Sbjct  1                              SDTGRPFVEMYSEIPEIIHMTEGR            24

Query  61   PNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLT  120
                                                                        

Query  121  HRQTNTIIDVVLSPSHGIELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRD  180
                                                                        

Query  181  LKTQSGSEMKKFLSTLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPC  240
                                                                        

Query  241  PAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKT  300
                                                                        

Query  301  KPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVY  360
                                                                        

Query  361  TLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSK  420
                                                                        

Query  421  LTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  458


Query = SEQ ID NO:8
Sbjct = SEQ ID NO:23

NW Score  Identities   Positives   Gaps
-441      6/458(1%)    6/458(1%) 452/458(98%)  

Query  1    MVSYWDTGVLLCALLSCLLLTGSSSGSDTGRPFVEMYSEIPEIIHMTEGRELVIPCRVTS  60
                                                                        

Query  61   PNITVTLKKFPLDTLIPDGKRIIWDSRKGFIISNATYKEIGLLTCEATVNGHLYKTNYLT  120
                                                                        

Query  121  HRQTNTIIDVVLSPSHGIELSVGEKLVLNCTARTELNVGIDFNWEYPSSKHQHKKLVNRD  180
                                                                        

Query  181  LKTQSGSEMKKFLSTLTIDGVTRSDQGLYTCAASSGLMTKKNSTFVRVHEKDKTHTCPPC  240
                                                           VHEKDK       
Sbjct  1                                                   VHEKDK         6

Query  241  PAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKT  300
                                                                        

Query  301  KPREEQYNSTYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVY  360
                                                                        

Query  361  TLPPSRDELTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSK  420
                                                                        

Query  421  LTVDKSRWQQGNVFSCSVMHEALHNHYTQKSLSLSPGK  458



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 25-35 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,104,715.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
	Claims 25-35 of the instant application are directed in part to a  method of producing aflibercept from a host cell cultured in a chemically defined medium (CDM), wherein said CDM comprises a cumulative concentration of copper that is less than or equal to 0.8 μM and one or more of (i) the concentration of nickel in said CDM is less than or equal to 0.4 μM, (ii) the cumulative concentration of iron in said CDM is less than or equal to 55 μM, (iii) the cumulative concentration of zinc in said CDM is less than or equal to 56 μM, (iv) the cumulative concentration of cysteine in said CDM is less than or equal to 10 mM, and (v) the cumulative concentration of a single antioxidant in said CDM is between 0.001 mM to 10 mM, wherein said method comprises culturing a host cell that produces aflibercept in said CDM and harvesting aflibercept produced by said host cell, wherein the CDM can comprise taurine, hypotaurine, glycine, thioctic acid, glutathione, choline, hydrocortisone, vitamin C, and/or vitamin E, wherein the host cell can be a CHO, NS0, Sp2/0, embryonic kidney cell, or BHK cell, wherein the host cell produces aflibercept variants having at least one oxidized amino acid residue, wherein said amino 
	Claims 1-16 of U.S. Patent No. 11,104,715 are directed in part to a method of producing aflibercept harvested from a host cell cultured in a chemically defined medium (CDM), comprising: (a) providing a host cell genetically engineered to express aflibercept; (b) culturing said host cell in said CDM under conditions suitable in which said host cell expresses said aflibercept wherein the cumulative concentration of nickel in said CDM is less than or equal to 0.4 μM or about 0.4 μM and one or more of the following: (i) the cumulative concentration of iron in said CDM is less than or equal to 55.0 μM; (ii) the cumulative concentration of copper in said CDM is less than or equal to 0.8 μM; (iii) the cumulative concentration of zinc in said CDM is less than or equal to 56.0 μM; (iv) the cumulative concentration of cysteine in said CDM is less than or equal to 10.0 mM, and (v) said CDM includes anti-oxidants where the cumulative concentration of an antioxidant is about 0.001 mM to about 10.0 mM for any single anti-oxidant; and (c) harvesting aflibercept produced by said host cell, wherein the CDM can comprise taurine, hypotaurine, glycine, thioctic acid, glutathione, choline, hydrocortisone, vitamin C, and/or vitamin E, wherein the host cell can be a CHO, NS0, Sp2/0, embryonic kidney cell, or BHK cell, wherein the host cell produces aflibercept variants having at least one oxidized amino acid residue, wherein said amino acid residue is methionine, tryptophan, histidine, phenylalanine, or tyrosine, and wherein the aflibercept variants can comprise one of SEQ ID NO: 17-23, 62-71.  Therefore, the method of claims 1-16 of US Patent No. 11,104,715 anticipate the method of claims 25-35 as written/interpreted.
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
January 26, 2022